Case 2:18-cv-00363 Document 5 Filed in TXSD on 10/23/18 Page 1 of 9
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                October 23, 2018
                                                               David J. Bradley, Clerk
Case 2:18-cv-00363 Document 5 Filed in TXSD on 10/23/18 Page 2 of 9
Case 2:18-cv-00363 Document 5 Filed in TXSD on 10/23/18 Page 3 of 9
Case 2:18-cv-00363 Document 5 Filed in TXSD on 10/23/18 Page 4 of 9
Case 2:18-cv-00363 Document 5 Filed in TXSD on 10/23/18 Page 5 of 9
Case 2:18-cv-00363 Document 5 Filed in TXSD on 10/23/18 Page 6 of 9
Case 2:18-cv-00363 Document 5 Filed in TXSD on 10/23/18 Page 7 of 9
Case 2:18-cv-00363 Document 5 Filed in TXSD on 10/23/18 Page 8 of 9
Case 2:18-cv-00363 Document 5 Filed in TXSD on 10/23/18 Page 9 of 9
